         Case 2:18-cv-00761-RFB-GWF Document 38 Filed 02/05/19 Page 1 of 4



    James J. Pisanelli, Esq., Bar No. 4027
    JJP@pisanellibice.com
    Debra L. Spinelli, Esq., Bar No. 9695
    DLS@pisanellibice.com
    PISANELLI BICE PLLC
    400 South 7th Street, Suite 300
    Las Vegas, Nevada 89101
    Telephone: (702) 214-2100

    Kevin D. Tessier, Esq. (admitted pro hac vice)
    ktessier@reedsmith.com
    Karen E. Vaysman, Esq. (admitted pro hac vice)
    kvaysman@reedsmith.com
    REED SMITH LLP
    10 South Wacker Drive
    Chicago, Illinois 60606-7507
    Telephone: (312) 207-1000

    Attorneys for Rocky Mountain Hospital and Medical
    Service, Inc. d/b/a Anthem Blue Cross and Blue Shield and
    HMO Colorado Inc. d/b/a HMO Nevada


                              UNITED STATES DISTRICT COURT

                                       DISTRICT OF NEVADA

SUNRISE HOSPITAL AND MEDICAL                          Case No.: 2:18-cv-00761-RFB-GWF
CENTER, LLC
                                                      Judge Richard F. Boulware, II
                         Plaintiff,
                                                      Magistrate Judge George Foley, Jr
          vs.

ROCKY MOUNTAIN HOSPITAL AND                           STIPULATION TO EXTEND
MEDICAL SERVICE, INC. d/b/a ANTHEM                    SCHEDULING ORDER DEADLINES
BLUE CROSS AND BLUE SHIELD; HMO
COLORADO INC. d/b/a HMO NEVADA                        (Second Request)
                         Defendants.

          Pursuant to LR 6-1 and LR 26-4, Plaintiff Sunrise Hospital and Medical Center, LLC

(“Plaintiff”) and Defendants Rocky Mountain Hospital and Medical Service, Inc. d/b/a Anthem

Blue Cross and Blue Shield and HMO Colorado Inc. d/b/a HMO Nevada (“Defendants”, and

collectively, the “Parties”) submit this Stipulation to extend deadlines set forth in the entered Order

extending discovery deadlines, (Doc. 31) and state as follows:



                                                  1
 
      Case 2:18-cv-00761-RFB-GWF Document 38 Filed 02/05/19 Page 2 of 4



       1.       On October 8, 2018, the Court entered an Order extending: the discovery cut-off to

January 28, 2019; the deadline for filing dispositive motions to February 27, 2019; and the deadline

for filing the joint pretrial order to March 29, 2019. (Doc. 31 at 3.)

       2.       On January 4, 2019, the Court entered a Minute Entry setting hearing on

Defendants’ Rule 12(b)(6) Motion to Dismiss Plaintiff’s Complaint (Doc. 8) for March 5, 2019.

(Dkt. 37.)

       3.       Accordingly, the Parties seek this extension of time to file dispositive motions and

a joint pretrial order until after the Court hears argument on and decides the Motion to Dismiss.

       4.       Given the uncertainty of when the Court will rule on the Motion to Dismiss, the

Parties presently propose the below schedule for the remaining scheduling order deadlines:

             a. Deadline for Filing Dispositive Motions: May 13, 2019.

             b. Deadline for Filing Joint Pretrial Order: June 12, 2019, thirty (30) days after
                deadline for filing dispositive motions. If dispositive motions are filed, this
                deadline shall be suspended until thirty (30) days after decision of the dispositive
                motion or further court order.

       5.       This is the Parties’ second request for an extension of time to file dispositive

motions and the joint pretrial order, and there is good cause for the extension of these deadlines.

Filing dispositive motions, before the Court hears and decides the Motion to Dismiss and before

Defendants have had the opportunity to answer the Complaint and assert affirmative defenses to

any claims that may remain, would be premature. The Parties thus seek this extension to conform

the remaining deadlines in the Scheduling Order with the Court’s scheduling on the Motion to

Dismiss and to allow time for the Court to decide the Motion to Dismiss. This extension is also

sought to give Defendants time to answer the Complaint or assert affirmative defenses regarding

any claims that may survive the Motion to Dismiss and for the Parties to prepare dispositive

motions as to those claims thereafter. Moreover, as no trial in this matter has been set, the requested


                                                  2
 
         Case 2:18-cv-00761-RFB-GWF Document 38 Filed 02/05/19 Page 3 of 4



extension does not require a change to any trial date. Finally, as the Parties jointly request the

extensions, no party to this lawsuit will be prejudiced.

 

IT IS SO AGREED AND STIPULATED


    Dated this 4th day of February, 2019             Dated this 4th day of February, 2019

    Lapidus & Lapidus, PLC                           REED SMITH LLP

    By: /s/ Daniel C. Lapidus                        By: /s/ Karen E. Vaysman
       JIM D. BAUCH                                     KEVIN D. TESSIER
       DANIEL C. LAPIDUS                                KAREN E. VAYSMAN
       RYAN D. LAPIDUS                                  10 South Wacker Drive
       Lapidus & Lapidus, PLC                           Chicago, Illinois 60606
       177 South Beverly Drive
       Beverly Hills, California 90212               In Association With:
                                                        JAMES J. PISANELLI, ESQ.
    In Association With:                                DEBRA L. SPINELLI, ESQ.
        JOSHUA M. DICKEY                                PISANELLI BICE PLLC
        BAILEYKENNEDY                                   400 South 7th Street, Suite 300
        8984 Spanish Ridge Avenue                        Las Vegas, Nevada 89101
        Las Vegas, Nevada 89148-1302

                                                     Attorneys for Rocky Mountain Hospital and
    Attorney for Sunrise Hospital and Medical        Medical Service, Inc. d/b/a Anthem Blue
    Center, LLC                                      Cross and Blue Shield and HMO Colorado
                                                     Inc. d/b/a HMO Nevada



IT IS SO ORDERED:




__________________________________
UNITED STATES MAGISTRATE JUDGE
United States Judge



         February 11, 2019
DATED: ____________________________

                                 


                                                 3
 
